[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE
In reverse order, the second count of the defendants counterclaim is stricken. The court's review of Connecticut General Statutes § 38a-816 does not find the claims made by the defendant to be included in the numerous definitions of unfair practices.
The first count is also stricken. The CUTPA claim must fail because a CUIPA claim has not first been established. Lees v.Middlesex Insurance Co., 229 Conn. 842 (1994); Mead v. Burns,199 Conn. 615 (1986).
LAWRENCE L. HAUSER, JUDGE.